Citation Nr: 0326072	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD.)



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1970 to 
November 1971.

This appeal arises from a January 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs, which affirmed a previous denial of 
service connection for chronic obstructive pulmonary disease, 
holding that new and material evidence had not been submitted 
to reopen the claim.

In September 2002, the veteran filed a Substantive Appeal 
with the RO.  In addition to perfecting his appeal concerning 
the issue now before the Board, the veteran stated that he 
also wished to appeal previously denied claims for service 
connection for rash, blood disorder, and PTSD.  The RO 
accepted the Substantive Appeal as a request for service 
connection for these disabilities.  The veteran was notified 
of the rating decision in March 2003.  To date, the veteran 
has not filed a Notice of Disagreement or made any other 
attempt to appeal this decision.  Accordingly, the only issue 
properly before the Board at this time is the question of 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
COPD.


FINDINGS OF FACT

1.  In an unappealed decision, dated April 1993, the RO 
denied the veteran's claim of entitlement to service 
connection for COPD.

2.  The evidence received since the RO's April 1993 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's April 1993 decision denying the veteran's claim for 
service connection for COPD.  The claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 28 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); see 
also Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, there is nothing in 
the Board's consideration of the regulations which prejudices 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).    

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the January 2002 rating decision and the 
September 2002 and February 2003 statements of the case 
(SOCs), that the evidence did not show that new and material 
evidence had been presented to reopen a claim for service 
connection for COPD.  This is the key issue in this case, and 
the rating decision, SOC, and several supplemental statements 
of the case (SSOC),  informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
SOCs, and SSOC informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, the RO has obtained VA 
treatment records and records from the National Personnel 
Records Center.  The veteran has not asserted that any 
additional development is required, and it does not appear 
that there is any identified relevant evidence which has not 
been obtained.  In addition, in a letter, dated October 2001, 
the veteran was notified of the evidence required for him to 
prevail on his claims, and/or the RO's progress in obtaining 
specific evidence.  The RO also asked the veteran to inform 
them of any additional information or evidence that he wanted 
them to try to locate.  Furthermore, the RO informed the 
veteran of its duty to assist him in an SOC and SSOC.  See 
38 C.F.R. § 3.159(c)(1-3) (2003).  Finally, as the Board has 
determined that new and material evidence has not been 
presented, a remand for examination and/or etiological 
opinion is not required to decide this claim.  See 38 
U.S.C.A. § 5103A(f) (West 2002).    

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In the instant case, the veteran was not provided with notice 
that he had one year to provide additional evidence; however, 
it is concluded that notice of the one year period to provide 
evidence in this case would not be necessary under the case 
cited above.  Specifically, in a February 2003 letter, the 
veteran specifically stated that had no additional evidence 
to submit, did not plan to submit any additional evidence and 
asked that the case be immediately sent to the Board for 
appellate consideration.  In view of this letter from the 
veteran, it is concluded that he has effectively waived his 
right to submit additional evidence.  To defer appellate 
decision for a year to enable him to obtain evidence he has 
already said does not exist would be of no benefit to this 
veteran.   Id.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II. New and Material

A review of the claims file shows that in April 1993, the RO 
denied a claim for service connection for COPD noting that 
there was no evidence of pulmonary problems in the veteran's 
service medical records.  There was no appeal, and the 
decision became final.  See 38 U.S.C.A. § 7105(c).  
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

In September 2001, the veteran applied to reopen his claim.  
In January 2002, the RO denied the claim after determining 
that new and material evidence had not been presented.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated April 1993.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1993 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's April 1993 
decision included the veteran's service medical records.  The 
veteran's Report of Medical History, dated September 1969, 
showed that the he had asthma and pain or pressure in the 
chest.  The veteran's separation examination report, dated 
November 1971, did not note any health problems.  His lungs 
and chest were evaluated as normal.  

At the time of the RO's April 1993 denial of the claim, there 
were post-service medical records including a discharge 
summary form the Nashville, TN, VA Hospital dated July to 
August 1972.  The summary indicates a diagnosis of 
erythrocytosis of unknown etiology.  In addition, the records 
include a discharge summary dated March 1984; laboratory 
results dated July 1989; an X-ray report dated July 1989; a 
Report of Medical Examination for Disability Evaluation dated 
June 1989 from VAMC Murfreesboro, TN, in which the veteran 
noted he had difficulty breathing since service and an 
examiner diagnosed him with possible chronic bronchitis and 
possible chronic sinusitis; a report from an Agent Orange 
examination dated October 1992, noting that examination and 
laboratory tests indicated that the veteran experienced 
chronic obstructive pulmonary disease; and outpatient 
treatment reports from the VAMC in Murfreesboro, TN, dated 
April 1990 to November 1992.   There was no competent opinion 
of record showing that the veteran's COPD was related to his 
military service.  

Since its April 1993 decision, the RO received new evidence 
including progress notes from psychiatric treatment, dated 
May through August 1996; hospital records dated May 2000 to 
January 2001; and hospital records from August 2002.  
However, these records were not material under the 
regulations because the evidence does not relate to an 
unsubstantiated fact.  First, only the hospital records from 
May 2000 to January 2001 note a diagnosis of COPD.  The other 
new evidence is irrelevant to this claim.  Second, this new 
evidence fails to show that the veteran had COPD while in 
service or that there is any relationship between the 
veteran's current respiratory condition and military service.  
His testimony concerning problems he had during service is 
essentially duplicative of contentions made in conjunction 
with his previous claim that he had had problems since his 
service.  He has acknowledged that there is no evidence of 
treatment for pulmonary problems until years after service 
and he has also testified that no doctor has told him his 
pulmonary condition was related to service.  Accordingly, 
this evidence does not pertain to one of the evidentiary 
defects which were the basis for the RO's April 1993 
decision.  The Board therefore finds that the submitted 
evidence does not bear directly and substantially upon the 
issue at hand, that this evidence is not probative of the 
issue at hand, and is not material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Therefore, the claim is 
not reopened.

In reaching this decision, the Board has considered the 
veteran's contentions, including written statements and oral 
testimony.  However, without competent evidence, the 
veteran's statements are insufficient to reopen the claim.  
See Epps v. Gober, 126 F.3d. 1464 (1997) (laypersons are not 
competent to give a medical opinion as to diagnosis or 
causation); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999) 
(lay statements on medical issues are insufficient to 
constitute new and material evidence); Savage v. Gober, 10 
Vet. App. 488 (1997) (same).    


ORDER

Because the veteran has not submitted new and material 
evidence, the claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) is not reopened.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



